Citation Nr: 0009294	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO). 

On March 16, 2000, a hearing was held at the RO before the 
undersigned who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 1999).  


FINDINGS OF FACT

1.  The appellant has provided testimony of stressors related 
to combat that are consistent with service in Vietnam.

2.  The U.S. Armed Services Center for Research of Unit 
Records verified rocket attacks, and four ambushes of supply 
convoys involving the appellant's unit in Vietnam during his 
tour of duty, and the RO has determined that the appellant 
served in Vietnam under hostile fire.

3.  The appellant has a clear diagnosis of post-service 
diagnosis of post-traumatic stress disorder based upon the 
claimed inservice stressors and his current symptomatology.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
service connection for post-traumatic stress disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from an August 1996 rating decision that 
denied service connection for post-traumatic stress disorder.  
The Board remanded the appeal in July 1998 for stressor 
verification.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim.  That is, he has presented a claim that is 
plausible.  The appellant has submitted evidence of a post-
service medical diagnosis of post-traumatic stress disorder, 
reported inservice stressors alleged to have caused the post-
traumatic stress disorder, and has also submitted medical 
evidence relating the current diagnosis to inservice events.  
This is sufficient to establish a well-grounded claim for 
service connection for post-traumatic stress disorder.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center 
including archived admission records from 1981, 1985, 1986 
and 1988.  A VA examination was conducted in June 1996.   The 
facts relevant to this appeal have been properly developed 
and VA's obligation to assist the appellant in the 
development of his claim per 38 C.F.R. § 3.159(a) (1999), has 
been satisfied. 

Service connection may be established for a chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).

Service-connection for post-traumatic stress disorder 
requires evidence of a current, clear medical diagnosis 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed inservice stressor), credible supporting evidence 
that the claimed inservice stressor actually occurred and 
medical evidence of a link or nexus between the current 
symptomatology and the specific claimed inservice stressor.  
If the evidence establishes that the appellant engaged in 
combat with the enemy and the claimed stressor is related to 
combat, lay testimony may be sufficient to establish the 
occurrence of a stressor, in the absence of clear and 
convincing evidence to the contrary, if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999);  see also, Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); and Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

VA law also provides that when, after consideration of all 
the evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  The "benefit of the doubt doctrine" requires an 
appellant only to demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail; entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence or by a 
fair preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When an appellant seeks benefits and 
the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  This "unique standard of proof" is 
in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

The appellant served in Vietnam during the Vietnam War.  For 
the period of May to July 1969, while the appellant was in 
Vietnam, the 1st Infantry Division Operational Report-Lessons 
Learned documented four ambushes of supply convoys from Lai 
Khe to Quan Loi.  On September 4, 1969, Lai Khe Base Camp, 
which was the base camp of the appellant's unit during his 
Vietnam tour, was reportedly attacked by rocket fire.  As a 
result of the attack, four U.S. soldiers were wounded in 
action.

Service medical records documented a normal psychiatric 
examination at separation from service in October 1969. 

A VA psychiatric examination was conducted in June 1996.  The 
appellant reported nightmares at least once per week with 
night sweats.  Invariably, the nightmares involved Vietnam.  
He had bad memories of Vietnam sometimes.  He killed two 
women in Saigon.  The women were going to stop his sergeant 
and him, and his sergeant told him to run them over or he 
would shoot the appellant.  He had intrusive thoughts of the 
war and said that sometimes he wished he would have died 
there.  He did not know why he had been spared.  He was jumpy 
and loud noises bothered him.  He still hit the ground.  He 
did not like to be around anyone anymore.  He avoided 
watching war movies because they were upsetting.  It was 
difficult for the examiner to elicit a number of dramatic 
episodes from the appellant because he was reluctant to 
discuss them.  He said that one thing that struck him is how 
he would never forget the smell when he got off the airplane, 
it smelled like old, dead bodies.  Sometimes he thought about 
the women that he killed.  He also thought about a convoy in 
August or September 1969.  He was driving up in the hill 
country and a truck passed him.  About one-quarter of a mile 
later, they hit a land mine and in spite of the fact that it 
was a two and one-half ton vehicle, nothing was left of 
anybody.  The examiner indicated that the appellant was 
generally cooperative and gave no reason to doubt any of the 
information that he provided.  Chronic post-traumatic stress 
disorder was diagnosed, DSM IV 309.81.

The appellant and his brother testified before the RO in June 
1997, and again before the undersigned in March 2000.  In 
summary, the appellant testified that he went to Vietnam in 
about March 1969 at the tail end of the Tet Offensive.  He 
was assigned to a Ranger unit that was part of the 1st 
Infantry Division.  The unit had gun Jeeps and did 
reconnaissance missions and ran convoys.  When he first 
arrived he pulled security on a low firebase.  They received 
incoming sniper fire.  One of his friends set off a Claymore 
mine and blew his legs off.  The appellant was right there, 
but he cannot remember his name.  In Lai Khe he ran covoys of 
ammunition and fuel.  They would encounter sniper fire but 
nobody got seriously hurt.  On one of his runs he had a truck 
full of Vietnamese pull up behind him.  He let them pass, and 
they ran over a mine and all the people in the truck were 
killed.  He was less than a 1/4-mile back when this happened, 
and it could have been him.  He testified that he was 
examined in 1996 and the doctor told him that he had post-
traumatic stress disorder.  He was referred to the post-
traumatic stress disorder program, but the waiting list was a 
year long.  He further testified the he has bad dreams and 
takes sleeping pills that help; has depression, panic 
attacks; and tried to kill himself twice.  His memory is bad 
since his last attempt due to carbon monoxide poisoning.  He 
does not like to be around people.  The appellant's brother 
confirmed that the appellant got nervous around people, and 
his only interest was watching racing on television.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The RO has essentially conceded that the appellant served in 
Vietnam under hostile fire and that his claimed stressors are 
related to this combat experience.  There is no clear and 
convincing evidence to the contrary.  The stressors are 
consistent with the circumstances, conditions and hardships 
endured by servicemen in Vietnam. 

As shown above, the record reveals that the appellant served 
in the Republic of Vietnam and that his unit engaged in 
combat during his period of service in that Country, which 
certainly adds credibility to the appellant's statements and 
testimony regarding the claimed events. 

Furthermore, the December 1998 report from the U.S. Armed 
Services Center for Research of Unit Records confirmed that 
the appellant's unit received rocket fire and that convoys 
were ambushed.  

Therefore, the Board concludes, resolving the benefit of the 
doubt in the appellant's favor, that it is more than probable 
that the appellant did encounter significant combat-related 
circumstances or contacts with enemy troops as well as the 
witnessing combat-related casualties, or situations of such a 
nature as to constitute stressors.  Under these 
circumstances, the Board finds that the appellant's testimony 
is credible and that the record contains credible evidence 
that the stressors that the appellant claimed to have 
experienced actually occurred.

Having determined that the evidence is sufficient to 
establish the occurrence of stressors in service, the Board 
notes that the remaining issues are whether there is medical 
evidence establishing a clear diagnosis of post-traumatic 
stress disorder and whether a link has been established 
between current symptomatology and the claimed inservice 
stressors.

The evidence has established that the appellant has a clear 
diagnosis of post-traumatic stress disorder.  Post-traumatic 
stress disorder was diagnosed following a comprehensive VA 
examination in 1996.  A link was established by medical 
evidence, between current symptoms and an inservice stressor.  
The VA examiner entered a diagnosis of post-traumatic stress 
disorder based on the appellant's description of his current 
symptomatology and inservice stressor experiences.

Based on a review of the totality of the evidence of record, 
particularly the report of the VA psychiatric examination, 
the Board finds that there is competent medical evidence that 
the appellant has a clear diagnosis of post-traumatic stress 
disorder, which has been linked to the claimed stressors.  
Inasmuch as the stressors have been found to be combat-
related and consistent with the circumstances, conditions or 
hardships most likely endured by the appellant during 
service, the Board must conclude that service connection for 
post-traumatic stress disorder is warranted.



ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

